      Case 1:19-cv-10351-DLC Document 35 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
JAMAL OTHMAN,                           :
                                        :
                         Plaintiff,     :            19cv10351 (DLC)
               -v-                      :
                                        :                  ORDER
THE CITY OF NEW YORK, FORMER            :
COMMISIONER RET. GENERAL LOREE SUTTON, :
in her individual capacity, ASSISTANT :
COMMISSIONER JASON PARKER, in his       :
individual capacity,                    :
                         Defendants.    :
                                        :
--------------------------------------- X

DENISE COTE, District Judge:

    On April 24, 2020, the defendants filed a motion to dismiss

the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.           On May

22, the plaintiff filed a second amended complaint.

Accordingly, it is hereby

    ORDERED that the defendants’ April 24 motion shall be

terminated as moot.

    IT IS FURTHER ORDERED that the defendants shall respond to

the amended complaint by June 12, 2020.       If the defendants renew

their motion to dismiss, the plaintiff shall file any opposition

to the renewed motion by July 3.      Defendants shall file any

reply by July 17.     At the time any reply is served, the moving

party shall supply Chambers with two (2) courtesy copies of all
         Case 1:19-cv-10351-DLC Document 35 Filed 05/26/20 Page 2 of 2



motion papers by mailing or delivering them to the United States

Courthouse, 500 Pearl Street, New York, New York.



Dated:       New York, New York
             May 26, 2020

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
